Citation Nr: 0119610	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-18 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Whether the rating for the veteran's Epstein-Barr infection 
was properly reduced from 20 percent to 0 percent, effective 
December 1, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1999 rating decision that proposed 
reducing the rating assigned for the veteran's service-
connected Epstein-Barr infection from 20 percent to 0 
percent.  (noncompensable).  In September 1999, the proposed 
reduction was implemented, effective December 1, 1999.  The 
Board has recharacterized the issue on appeal accordingly.  

In connection with his claim, the veteran had a hearing 
before an RO hearing officer in March 1999; the transcript of 
that hearing is of record.  Although the veteran was 
scheduled to appear at a Board hearing in Washington, D.C. on 
July 26, 2001, the veteran notified his representative in 
June 2001 that he would be unable to attend the hearing and 
requested that his representative submit a written brief on 
his behalf; the representative did so in July 2001.  


REMAND

Initially, the Board notes that the veteran, in March 1999, 
filed a timely notice of disagreement (NOD) with the RO's 
March 1999 decision that proposed reducing his rating from 20 
to 0 percent.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) 
(any expression of a desire for review suffices as a NOD).  
However, the statement of the case issued in November 1999 
did not provide the veteran with notice of the laws and 
regulations governing reductions of disability ratings (to 
particularly include 38 C.F.R. § 3.344)--it only provided him 
notice of the laws and regulations governing claims for 
increased ratings (only some of which-to include 38 C.F.R. 
§§ 4.1 and 4.2-are also pertinent to a rating reduction).  
See Kitchens v. Brown, 7 Vet. App. 320, 324-5 (1995) and 
Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (emphasizing 
that, in a rating reduction case, the burden of proof is on 
VA to establish that the reduction was proper, and not upon 
the veteran to establish his/her entitlement to a higher 
rating).  As the statement of the case issued in this case 
was deficient, a remand for the issuance of an appropriate 
statement of the case addressing the issue of whether the 
rating reduction was proper is required.  Id.; 38 C.F.R. 
§ 19.29 (2000).  

Thereafter, the RO must afford the veteran the appropriate 
opportunity to file a substantive appeal as to the propriety 
of the rating reduction within 60 days of the issuance of the 
statement of the case.  See 38 C.F.R. § 19.30 (2000).  The 
Board emphasizes that such an action is necessary to perfect 
an appeal as to that issue.  See 38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 
(2000) (prescribing that a substantive appeal must be filed 
within 60 days from the date the statement of the case is 
mailed, or within the remainder of the one-year period from 
the date of mailing of the notice of determination, whichever 
occurs later).  (Parenthetically, the Board notes that, but 
for the fact that the statement of the case here is 
deficient, the Board would not have jurisdiction to consider 
the claim because, after the issuance of the prior statement 
of the case, no timely substantive appeal previously was 
filed). 

Additionally, the Board notes that other development appears 
necessary, warranting RO adjudication of the issue of whether 
the rating reduction in this case was proper.  In an undated 
letter received from the veteran in June 2001, the veteran 
indicated that he was enclosing employment time sheets dating 
back from February 1998, along with a copy of a bill for VA 
medical treatment, copies of a June 1997 rating decision and 
Statement of the case dated in November 1999, and newspaper 
clippings; however, none of the veteran's enclosures appear 
in the claims file, and were not considered by the RO.  The 
RO should attempt to obtain copies of the items the veteran 
identified were enclosed that are not already of record-
specifically, the employment records, bill for VA medical 
treatment, and the newspaper clippings.  

The veteran's June 2001 letter also indicates that there are 
outstanding VA medical treatment records to be obtained from 
the VA Medical Center (VAM) in Oakland Park, dating back to 
at least September 1997, and records from a VA medical center 
in Batavia.  The RO should undertake all efforts to obtain 
all outstanding records from both of these medical 
facilities, to include records that pre-date and post-date 
the effective date of the reduction in question.  In this 
regard, the Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The RO should also undertake any other additional development 
and/or notification deemed warranted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which, among other things, redefines the obligations 
of VA with respect to the duties to notify and assist a 
claimant.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000 (November 9, 2000), or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099.  See also VAOPGCPREC 
11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

For the foregoing reasons, this issue is hereby REMANDED to 
the RO for the following actions:

1. The RO should undertake all necessary 
development to obtain and associate 
with the record all outstanding 
pertinent medical records from the 
Oakland Park VA Medical Center, the 
Batavia VAMC, and any other source(s) 
or facility(ies) identified by the 
veteran.  If any requested records are 
not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in 
the veteran's claim's file, and the 
veteran and his representative so 
notified.  

2. The RO should also obtain from the 
veteran copies of the documents the 
veteran reported accompanied his June 
2001 letter but are not found in the 
record-to specifically include the 
employment records, bill for VA 
medical treatment, and newspaper 
clippings referred to.  The veteran is 
also free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford 
him the opportunity to do so before 
adjudicating the issue on appeal.  

3. To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claim's 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 ("Act") is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

5. After undertaking the requested 
development, and any other indicated 
development and/or notification and 
development action, the RO should 
adjudicate whether the reduction in 
rating for the veteran's disability 
was proper in light of all pertinent 
evidence (to include that identified 
herein) and all pertinent legal 
authority.  The RO must provide full 
reasons and bases for its 
determinations.  

6. If the decision remains adverse to the 
veteran, the RO should issue a 
statement of the case addressing the 
propriety of the reduction.  The 
statement of the case must reflect 
consideration of all of the evidence 
of record, to include that addressed 
herein, and well as citation to and 
discussion of all pertinent legal 
authority governing reductions in 
rating, to specifically include 
38 C.F.R. §§  3.344, 4.1, 4.2, 4.10, 
and 4.13 (as identified in the Kitchen 
and Brown cases, cited to above).  
 The RO should also furnish to the 
veteran a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) should be 
furnished to the veteran to facilitate 
the filing of a substantive appeal, 
and the time limit for doing so should 
clearly be stated.  

7. The veteran and his representative are 
hereby reminded that a timely 
substantive appeal with respect to the 
reduction in rating must be filed to 
perfect the appeal to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


